Citation Nr: 0619691	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from August 20, 1973 to 
September 20, 1973, and from July 1975 to January 1977, 
including service on the USS Constellation.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Phoenix, 
Arizona that denied service connection for a cervical spine 
disability and a lumbar spine disability.  A personal hearing 
was held before the undersigned Acting Veterans Law Judge at 
the RO (i.e., a Travel Board hearing) in June 2004.  In 
October 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  A cervical spine disability was first manifest several 
years after service and was not caused or worsened by any 
incident of service.
 
2.  A low back disability was first manifest several years 
after service and was not caused or worsened by any incident 
of service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2005).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in January 2002, June 2003, 
March 2005 and August 2005, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2003 Statement 
of the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in April 2004 and January 2006.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA outpatient treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a June 2004 VA hearing; lay statements; 
service medical records; VA medical records; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2005).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran claims service connection for a low back 
disability and a cervical spine disability which he asserts 
were incurred or aggravated during military service.  
Service medical records from the veteran's first period of 
active duty reflect that his spine was listed as normal on 
entrance examination in August 1973.  Service medical records 
from his first period of active duty are negative for chronic 
disabilities of the cervical or lumbar spine.

On entrance medical examination in June 1975, prior to the 
veteran's second period of active duty, his spine was listed 
as normal.  In a June 1975 report of medical history, the 
veteran denied a history of recurrent back pain.  The 
reviewing examiner noted that the veteran gave a history of 
polio at age four, with no sequelae.  In an August 1973 
report of medical history, the veteran denied a history of 
recurrent back pain.  On separation medical examination in 
September 1973, the veteran's spine was listed as normal.

A May 1976 treatment record from the USS Constellation 
reflects that the veteran complained of right elbow soreness 
after hanging onto a portable welder the previous night.  He 
reported that he had polio in that arm at age four.  He was 
referred for evaluation later that day, and at that time he 
complained of right elbow pain after throwing a football and 
Frisbee.  The diagnosis was epicondylitis.  There is no 
mention of any injury to the cervical spine or lumbar spine 
during this episode.  On separation medical examination at 
the end of the veteran's second period of active duty, the 
veteran's spine was listed as normal.  The service medical 
records are entirely negative for injuries of the cervical or 
lumbar spine, and are negative for chronic disabilities of 
the cervical or lumbar spine.
Post-service medical records are negative for back or neck 
complaints until the mid-1980s.  Treatment records dated from 
1985 to 1991 from a private chiropractor reflect treatment 
for neck, back, and shoulder pain.

VA medical records dated from 1998 to 2005 reflect treatment 
for a variety of conditions, including degenerative joint 
disease and degenerative disc disease of the cervical spine 
and lumbar spine.  An April 2000 VA outpatient treatment 
record reflects that the veteran complained of low back pain.  
He related that he had an injury three years ago, while 
lifting flagstone.

In September 2000, the veteran filed claims for service 
connection for residuals of in-service injuries to the upper 
and lower back.  He asserted that he incurred these injuries 
on January 20, 1976, while lowering a piece of equipment down 
a ladder while aboard the USS Constellation.  He said the 
equipment fell and he was dragged with it.  He felt that he 
had pulled something in his low back, and went to sick bay, 
where his wrist was wrapped and he was given Valium and 
muscle relaxants.  He was told he had a possible sprain in 
his low back.  He then spent a weekend resting in his rack, 
after which he felt strong enough to stand duty.  He related 
that during the rest of his service on the Constellation he 
had recurring muscle spasms and periodic episodes of 
numbness.  He asserted that he had back pain ever since 
service, and that his low back, upper back, shoulder and neck 
were all injured during the above incident.

A February 2001 VA outpatient treatment record reflects that 
the veteran gave a history of back pain for the past two 
years after lifting a big rock.  He said he improved and was 
doing well until two weeks ago when he sustained a back 
injury lifting furniture.  The pertinent diagnostic 
assessment was improving back strain, and muscle spasm 
secondary to the first diagnosis.

A report of a January 2002 VA examination reflects that the 
examiner noted that the veteran's claims file was not 
available.  The veteran reported that during service in 1976, 
he fell while carrying a heavy weight down a ladder, injuring 
his back.  He stated that he then had muscle spasms in his 
lumbar and cervical spine, and was treated with three days of 
bed rest and muscle relaxants.  He said he had pain in his 
low back and buttocks, which radiated down both legs.  He 
related that his chiropractor told him he had post-polio 
syndrome in the left leg and right arm.  The examiner 
diagnosed history of neck pain, with a normal examination, 
and chronic low back pain since 1976 due to muscle spasm, 
with magnetic resonance imaging (MRI) evidence of a small 
midline tear at L2-3 and slight bilateral neural foraminal 
encroachment due to posterolateral disk bulging, but with no 
stenotic degenerative changes.

In a January 2003 affidavit, the veteran's parents stated 
that he was diagnosed with polio in 1953, and his right arm, 
left leg, and low back were paralyzed, and he received 
extensive medical treatment.  

At a February 2003 informal conference with the RO's Decision 
Review Officer, the veteran contended that his military 
service exacerbated his polio condition.  He said that he had 
a chronic back disability for the past 15 years.  He said he 
did not complain of a back disability upon separation from 
military service because it was an intermittent problem at 
that time.

The veteran reiterated his contentions in statements received 
in March 2003 and July 2003, and at his Travel Board hearing.  
He contended that a service medical record reflecting 
treatment for a shoulder injury demonstrated that his 
reported incident actually occurred.

By a letter dated in June 2003, a private chiropractor, R. W. 
Roberts, D.C., related that he had treated the veteran since 
April 1999 for a longstanding mid- and low back problem which 
was exacerbated after he lifted heavy blocks several days 
prior to his first visit.  He opined that the veteran had 
"post-polio syndrome," and noted that the veteran suffered 
a traumatic event while serving on the USS Constellation.  He 
opined that there was a "direct correlation between the 
traumatic event and the acceleration of his condition at this 
stage." He also opined that the trauma was a contributing 
factor in the progression of his current condition.  He noted 
that the veteran had degenerative joint disease.

At a November 2005 VA examination, the examiner noted that he 
had reviewed the veteran's claims file, and summarized the 
veteran's medical history.  The veteran gave a history of 
polio at age 4, and said that he had neck and back pain since 
his polio.  He reported that in 1976, while serving aboard a 
ship, he fell down a ladder and had pain in his right upper 
extremity and neck.  After examining the veteran, the 
examiner diagnosed diffuse degenerative changes and 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbosacral spine, status post polio, and 
gout.  The examiner opined that it was less likely than not 
that any current condition of lumbar and cervical spine 
regions was caused by or related to military service.  He 
indicated that there was no definite evidence of trauma or 
injury to these areas during service.  He opined that the 
apparent conditions were more likely than not age related 
and/or gout related, and/or a natural progression of polio.  
He added that there was no evidence that the veteran had 
polio residuals which were aggravated by service.

The veteran has asserted that he incurred a chronic cervical 
spine disability and a chronic low back disability during his 
period of active service.  He is competent to report 
injuries.  However, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, the 
veteran's self-reported lay history, transcribed in some of 
the post-service medical records, that his currently 
diagnosed cervical spine and low back disabilities were 
incurred in or aggravated by service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

As neither a cervical spine disability nor a low back 
disability was noted on entry into military service, the 
veteran's cervical spine and low back are presumed to have 
been in sound condition when he was enrolled for service.  
Although the veteran apparently had polio as a child, there 
is no clear and unmistakable evidence demonstrating that any 
injury or disease of the cervical spine or low back existed 
before service.  The Board acknowledges the affidavit 
submitted by the veteran's parents indicating that the 
veteran has paralysis of his right arm, left leg, and low 
back after he was diagnosed with polio in 1953.  However, 
neither one of them is shown to possess any medical 
expertise.  Therefore, their statement is of limited 
probative value.  See Espiritu, supra.  Moreover, the 
veteran's service medical records do not indicate that any 
evidence of paralysis was found upon his entrance into 
service and it is unlikely that he would have been accepted 
for service had such severe disabilities been shown to exist 
at the time of his enlistment.  While he may have any some 
temporary residuals as a result of his childhood polio, it 
does not appear that any chronic residuals of the disease 
were shown upon his entrance into service many years later.  

Although the veteran contends that he incurred injuries to 
the low back and cervical spine during service, there is no 
medical evidence documenting treatment for these injuries.  
There is also no competent, medical evidence of a chronic 
cervical spine or low back disability in service or for years 
afterwards.  Notably, some of the post-service medical 
records reflect post-service low back injuries.  
Additionally, arthritis of the cervical spine and low back 
was not shown within the first post-service year.  To the 
extent that the veteran is contending that he had problems 
continually after service, his contentions are outweighed by 
the pertinently negative post-service medical evidence.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
(it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  

There is no competent medical evidence linking any current 
cervical spine or low back disability with military service.  
Dr. Roberts' opinion, to the effect that in-service trauma 
aggravated the veteran's "post-polio syndrome" is based 
solely on the veteran's reported history, and thus does not 
constitute competent medical evidence of causality.  LeShore, 
supra.  At the most recent VA examination, the examiner 
reviewed the veteran's medical records and opined that it was 
not likely that any current condition of the lumbar and 
cervical spine regions was caused by or related to military 
service.  Since the opinion was based on a full review of the 
claims file, in particular the veteran's service medical 
records, the Board has found this opinion to be more 
probative than Dr. Roberts' opinion.  See Winsett, Bloom, 
supra.  

In his April 2006 Brief, the veteran's representative 
asserted that the November 2005 VA examination and opinion 
was inadequate.  However, he has not provided any substantive 
reasons for his assertions.  The Board finds that the 
examination and opinion satisfactorily responded to the 
questions posed in the prior remand and are adequate for 
making a determination in this case.  

The preponderance of the evidence is against the veteran's 
claims for service connection for a cervical spine disability 
and a low back disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


